Title: From Alexander Hamilton to Frederick A. C. Muhlenberg, 5 January 1795
From: Hamilton, Alexander
To: Muhlenberg, Frederick A. C.


Sir,
Treasury Department, January 5th 1795.
I have the honor to send herewith, agreeably to the order of the House of Representatives, of the 15th of December 1794, Sundry petitions heretofore referred to me, and which are Specified in the inclosed list; and to be, with perfect respect,
Sir,   Your most Obedient and humble servant,

A. Hamilton
The HonorableThe Speaker of the House of Representatives.

